Exhibit 10.1

LOGO [g20324g43m24.jpg]

November 7, 2008

John Goodman

2347 Leavenworth St.

San Francisco, Ca 94133

Dear John:

In recognition of the important contributions we expect you will make to the
success of Charlotte Russe Holding, Inc. and its subsidiaries (the “Company”), I
am pleased to formalize in this agreement (the “Agreement”) our commitment to
you concerning the terms of your employment as the Company’s Chief Executive
Officer (“CEO”). Your employment with the Company would be expected to commence
on or before November 17, 2008.

Duties. You will perform and discharge your duties and responsibilities
faithfully, diligently and to the best of your ability. You will devote
substantially all of your business time and efforts to the business and affairs
of the Company. You shall be responsible for managing the Company’s day-to-day
operations and supervising the Company’s other officers and employees. In
addition, you will be responsible to perform such other duties as may be
assigned to you by the Chairman or the Board of Directors, consistent with the
position of CEO. You will report to the Company’s Board of Directors.
Notwithstanding anything herein to the contrary, this Agreement shall not be
interpreted to prohibit you from engaging in personal investment activities,
attending educational classes, and performing charitable acts or services to
family members, if those activities do not materially interfere with the
services required under this Agreement, provided that you will not directly or
indirectly acquire, hold or retain any material interest in any business
competing, directly or indirectly, with the business of the Company, except for
investments in mutual and other similar funds or investments of 1% or less of
the equity of a publicly traded company.

Board Membership. No later than the commencement of the first
regularly-scheduled meeting of the Company’s Board of Directors (the “Board”)
following the commencement of your employment with the Company, you shall be
elected as a member of the Board. Upon the termination of your service as CEO
for any reason, to the extent requested by the Board, you shall immediately
resign from the Board effective as of the date of such termination or such
earlier date as may be agreed between you and the Board. In the event you fail
to properly submit any such requested resignation pursuant to this paragraph, at
the discretion of the Board, you may be removed from the Board and your Board
membership may be terminated effective on the date of the termination of your
service as CEO.

Base Salary. Your base salary will be paid at the rate of $75,000 per month
($900,000 gross annualized); paid bi-weekly with payroll. Annually throughout
your employment, your performance and salary will be reviewed by the
Compensation Committee of the Board and your base salary may not be decreased,
except for decreases in base salary consistent with decreases applicable to the
Company’s other executive officers, provided that your base salary will not be
decreased during fiscal year 2009. All payments under this paragraph or any
other paragraph of this Agreement will be made in accordance with the regular
payroll practices of the Company, reduced by applicable federal and state
withholdings.

Signing Bonus. On the first regular payroll date following your start date, you
will receive $285,000 as a signing bonus. In the event that the Company
terminates your employment for Cause (as defined below), or you terminate your
employment without Good Reason (as defined below), in each case within 12 months
of your start date, a portion of your signing bonus must be paid back to the
Company. The amount which you must pay back to the Company shall be equal to the
number of full months remaining until your 12-month anniversary with the
Company, multiplied by $23,750.

 

1



--------------------------------------------------------------------------------

Cash Incentive Bonus. Commencing with the Company’s 2009 fiscal year, you will
be eligible to receive an annual cash incentive bonus in accordance with the
Company’s Executive Officer Compensation Program as in effect from time to time
(the “Program”) and as determined by the Board or its Compensation Committee, in
its sole discretion, based upon your achievement and the Company’s achievement
of annual performance goals established by the Board or its Compensation
Committee at the beginning of each fiscal year. For an executive at your level
of seniority, the Program currently provides for annual cash incentive bonus
guidelines (as a minimum, midpoint and maximum percentage of annual base salary)
of 50%, 100% and 150% base salary, respectively. In order to receive any annual
cash incentive bonus, you must be actively employed at the completion of the
Company’s applicable fiscal year and at the time the annual incentive bonus is
paid out. All decisions by the Board or its Compensation Committee pertaining to
bonus eligibility and/or achievement are final. Notwithstanding the foregoing:
1) if your employment is terminated without Cause or for Good Reason, you shall
be entitled to receive a pro-rated bonus for the fiscal year in which the
termination occurs equal to the bonus that would have been paid to you had you
remained with the Company through the time such bonus is paid out multiplied by
a fraction equal to the number of days elapsed since the commencement of the
applicable fiscal year of the Company (as of the date of your termination)
divided by 360 (such bonus to be paid no later than 2  1/2 months following the
end of the applicable fiscal year); and 2) you shall be entitled to receive all
the earned, but unpaid bonuses with respect to the fiscal years of the Company
preceding the fiscal years of your termination, with such amount being paid as
soon as practical, but in no event later than seventy-five days following
termination.

Equity Compensation. On the date of commencement of your employment, you will
receive a nonstatutory stock option (“Option”) covering Two Hundred Thousand
(200,000) shares with an exercise price equal to the NASDAQ closing price of the
Company’s stock on the date of grant. In addition, on the date of commencement
of your employment, you will receive Restricted Stock Units (“RSUs”) covering
Ninety-One Thousand (91,000) shares of the Company’s stock. The Option and the
RSUs will be subject to the terms and conditions of the Company’s 1999 Equity
Incentive Plan (the “Plan”) and will be subject to the following vesting
schedule: 33 1/3% of the shares subject to each of the Option and RSUs shall
vest (and, for the Option, be exercisable) on the first anniversary of the date
of grant; the next 33 1/3% of the shares subject to each of the Option and RSUs
shall vest (and, for the Option, be exercisable) on the second anniversary of
the date of grant; and the remaining 33 1/3% of the shares subject to each of
the Option and RSUs shall vest (and, for the Option, be exercisable) on the
third anniversary of the date of grant, provided that you are employed by the
Company on the applicable vesting date(s). In addition, within sixty (60) days
of the date of commencement of your employment, you will receive Performance
Share Units (“PSUs”) covering Fifty-Three Thousand Five Hundred (53,500) shares
of the Company’s stock. The PSUs will be subject to the terms and conditions of
the Company’s Plan and, contingent on the satisfaction of performance goals
established by the Compensation Committee of the Board developed with your input
and with a performance period of the Company’s 2009 fiscal year, will be subject
to the following vesting schedule: 25% of the shares subject to the PSUs shall
vest on the first anniversary of your date of hire, the next 25% of the shares
shall vest on the second anniversary of your date of hire; the next 25% of the
shares subject to the PSUs shall vest on the third anniversary of your date of
hire; and the remaining 25% of the shares subject to the PSUs shall vest on the
fourth anniversary of your date of hire, provided that you are employed by the
Company on the applicable vesting date(s). The Plan or the agreements to be
entered into between you and the Company with respect to the Option, RSUs and
PSUs shall provide that all of your equity awards thereunder shall become
immediately vested and fully exercisable upon a Change of Control (as defined in
the Plan); provided that, with respect to PSUs for which the performance period
has expired and the performance goals were not achieved, no such acceleration
shall occur. In addition, the shares underlying the RSUs and PSUs shall be
issued to you upon vesting; provided that, if you are prevented from selling
shares of the company’s stock (either due to applicable securities laws or
company policy regarding window period trading), then the shares shall be issued
to you as soon as you are no longer so prevented from selling the shares, but
not beyond the 15th day of the third month of the calendar year following the
calendar year in which such shares vest.

Commencing with the Company’s 2010 fiscal year, you will be eligible to receive
additional annual equity compensation in accordance with the Program and as
determined by the Board or its Compensation Committee, in its sole discretion.

Benefits. You will accrue four weeks of paid vacation per year, to be taken at
such times as you and the Company mutually agree upon. Any additional weeks of
vacation earned per year will accrue according to Company policy. In addition,
you will also accrue five health leave days per year. You will be eligible to
participate in all benefit and welfare plans made generally available to senior
management executives of the Company, as in effect from time to time, subject to
Company’s right to modify or terminate such plans or benefits at any time with
respect to employees of similar rank and title.

 

2



--------------------------------------------------------------------------------

Relocation Expenses. The Company shall reimburse reasonable and verifiable,
out-of-pocket expenses incurred by you in connection with the possible
relocation of your principal residence to the San Diego, California area,
including legal expenses, expenses incurred in connection with the sale or
rental of your home (such as brokerage fees and closing costs and the costs of
preparing the home for the market), plus moving expenses, but excluding expenses
incurred by you in connection with purchasing or renting a home (including loan
fees and “points”), all provided that you complete such relocation of your
principal residence not later than the second anniversary of the commencement of
your employment with the Company and submit such expenses not later than sixty
(60) days after such relocation expenses are incurred. The Company shall pay
additional compensation to you in an amount necessary to reimburse you, on an
after-tax basis, for the additional income and employment taxes incurred by you
as a result of the reimbursement of such expenses. Such additional compensation
shall be paid to you not later than the end of the calendar year following the
calendar year in which you incur the expense being reimbursed.

401(k). Eligibility for enrollment occurs quarterly after one year of continuous
employment. As an additional benefit, the Company will match your contribution
at the rate of 25% for up to 4% of your eligible pay. The Company match portion
of this savings plan has a vesting schedule of 25% per employment year.

Termination of Employment and Severance. You understand and agree that this
Agreement is not meant to constitute a contract of employment for a specific
term, and consequently your employment will be “at-will”. What this means is
that either you or the Company may terminate your employment at any time,
without notice and with or without Cause. If the Company terminates your
employment for Cause, or you terminate your employment without Good Reason, the
Company’s only obligation to you under this Agreement will be to continue to pay
your base salary and earned but unpaid compensation (including bonus) through
the date of termination and pay to you any unused earned vacation as of the last
date of your employment (collectively referred to as the Accrued Compensation”).
If, however, the Company terminates your employment for any reason other than
for Cause, excluding your death or disability (defined as your inability to
perform your duties hereunder by reason of any physical or mental incapacity
that results in your satisfaction of all requirements necessary to receive
benefits under the Company’s long-term disability plan due to a total
disability), or you terminate your employment with Good Reason, the Company
shall (i) make a lump sum payment to you of any Accrued Compensation within ten
days of the termination of your employment; (ii) continue to pay your base
salary at regular pay-date installments for a period of 24 months following the
effectiveness of the General Release (as defined below) (the “Severance
Period”); (iii) pay you any pro-rated bonus to which you may become entitled as
described in the Cash Incentive Bonus Section above,: (iv) permit you to
exercise all vested options you hold in the Company’s stock for a period of 6
months following such termination (but not to exceed the original term of such
options); and (v) provided you timely elect to continue health insurance
benefits under the Consolidated Omnibus Budget Reconciliation Act of 1985,
provide you and your eligible dependents with such continued health insurance
benefits during the Severance Period without cost to you; provided that if you
are a “specified employee” within the meaning of U.S. Internal Revenue Code
Section 409A (“Section 409A”) at the time your employment terminates, any
payment that is not exempt from Section 409A but that would otherwise be payable
within the six-month period beginning with your termination date shall be paid
on the first day of the month that follows the end of such six-month period. For
these purposes, each such installment shall be treated as a “separate payment”
under Section 409A.

There are certain conditions that must be met in order for you to receive any
severance payment under this Agreement. First, you must sign a general release
agreement in favor of the Company and in a form reasonably acceptable to the
Company (the “General Release”), within the applicable time period set forth
therein, but in no event more than 45 days following termination, and permit the
release of claims contained therein to become effective in accordance with its
terms. Second, you must abide by all terms of this Agreement. The Company shall
have the right to cease making any severance payment under this Agreement in the
event you breach any provision of it. Third, any severance payment(s) made to
you under this Agreement shall be offset by the amount of any income earned by
you from employment or providing services following your termination and will
cease altogether when you obtain a new position which pays you compensation
equal to or higher than your rate of compensation as of the last date of your
employment with the Company. You will not be entitled to any fringe benefits
following termination of employment, except as specifically provided in writing
in the applicable benefit plan or policy.

 

3



--------------------------------------------------------------------------------

For purposes of this Agreement, “Cause” means (i) willful breach of duty, gross
neglect of duty, gross carelessness or gross misconduct in the performance of
your duties; (ii) commission of a felony or other crime involving moral
turpitude; (iii) commission of any act of material dishonesty involving injury
to the Company; (iv) the willful unauthorized disclosure of material privileged
or confidential information related to the Company or its employees, except as
may be compelled by legal process or court order; (v) the commission of a
willful act or omission which violates material written Company policy or
procedures; (vi) alcohol or controlled substance abuse that materially impacts
the performance of your duties; or (vii) any other willful act of misconduct
which, in the opinion of the Board has, or is reasonably likely to have, a
material adverse impact upon the Company; provided, however, that with respect
to the first occurrence of any of the acts specified in clauses (i), (v),
(vi) and (vii) above, you will have a reasonable opportunity to cure such act,
violation or condition after receiving written notice from the Company, which
shall not be greater than thirty (30) days.

For purposes of this Agreement, “Good Reason” for you to terminate your
employment hereunder shall mean your termination within 90 days of the
occurrence, without your consent, of any of the following events: (1) a material
reduction in your duties, position, authority, reporting or responsibilities
relative to your duties, position, authority, reporting or responsibilities in
effect immediately prior to such reduction; (2) the relocation of the Company’s
executive offices or principal business location to a location more than 60
miles outside the greater metropolitan areas of San Diego, California and Los
Angeles, California (including Orange and the adjacent counties); (3) a material
reduction by the Company of your base salary as initially set forth herein or as
the same may be increased from time to time other than decreases in base salary
consistent with decreases applicable to the Company’s other executive officers;
or (4) any material breach of this Agreement; provided, however, that such
termination by you shall only be deemed for Good Reason pursuant to the
foregoing definition if: (i) you give the Company written notice of your intent
to terminate for Good Reason within 30 days following the first occurrence of
the condition(s) that you believe constitute Good Reason, which notice shall
describe such condition(s); (ii) the Company fails to remedy such condition(s)
within 30 days following receipt of the written notice (the “Cure Period”); and
(iii) you terminate your employment within 30 days following the end of the Cure
Period.

Restricted Activities. During the term of your employment with the Company, you
will not, directly or indirectly, be connected as an officer, employee, board
member, consultant, advisor, owner or otherwise (whether or not for
compensation) with any business which competes with any business of the Company
or its subsidiaries in any area where such business is then being conducted or
actively planned by the Company or a subsidiary. During the term of your
employment with the Company, and for a period of two years thereafter, you will
not, and you will not assist any other person or entity to, hire or solicit the
employment of any employees of the Company or any of its subsidiaries (or any
person who in the prior six months was such an employee) or otherwise seek to
induce any such employee to terminate his or her employment with the Company or
any of its subsidiaries. Other than in connection with the performance of your
duties for the Company or in case of a court order or subpoena, you will not
disclose to any person or entity any information obtained by you while in the
employ of the Company, the disclosure of which may be adverse to the interests
of the Company, or use any such information to the detriment of the Company. You
understand that your commitments in this paragraph are in exchange for the
Company’s commitments to you in this Agreement, and that the restrictions
contained in the preceding two sentences apply after your employment terminates,
regardless of the reason for such termination.

Successors. The Company shall obtain from any successor, prior to or
concurrently with the succession, an agreement to assume the obligations and
perform all of the terms and conditions of this Agreement.

Director and Officer Insurance and Indemnification. The Company shall obtain and
pay the premiums for a director and officer insurance policy with scope and
amounts of coverage consistent with coverage provided to other members of the
Board and shall name you as an insured under the policy with the same coverage
at such time as other current and former directors and officers of the Company.
The Company shall further indemnify you and hold you harmless and advance
expenses as provided under the Company’s certificate of incorporation and
by-laws in effect from time to time to the fullest extent permitted under
applicable law.

 

4



--------------------------------------------------------------------------------

Miscellaneous. The headings in this Agreement are for convenience only and do
not affect the meaning hereof. This Agreement (together with the Program)
constitutes the entire agreement between the Company and you, and supersedes any
prior communications, agreements and understandings, whether written or oral,
with respect to your employment and compensation and all matters pertaining
thereto. This Agreement shall be governed by and construed in accordance with
the law of the State of California. Please also understand that by no means does
the Company wish you to undertake any activities on behalf of Charlotte Russe
that would cause you to violate the terms of any noncompete agreement or any
other obligation you may be under by virtue of your employment prior to the
Company or otherwise, and you expressly agree that you shall not do so in
connection with your employment with the Company.

Legal Fees. The Company will reimburse the Employee for reasonable and
verifiable legal fees incurred in connection with the preparation of this
Agreement in an amount not to exceed $15,000, subject to the Employee’s
provision of invoices or other documentation evidencing such expenses no later
than 90 days after Employee incurred such expenses. Such reimbursement payment
shall be made by the Company as soon as practicable following its receipt of
such documentation, but in no event later than the end of the Employee’s taxable
year following the year in which the Employee incurred such expenses.

Disputes. Any dispute between the Company and you concerning the meaning or
interpretation of this Agreement, or any alleged breach thereof, shall be
resolved in a binding arbitration to be conducted in San Diego, California
before a single neutral arbitrator to be selected by the parties from a list of
arbitrators on the Employment Dispute Panel of the Judicial Arbitration and
Mediation Service. Arbitration shall be initiated by the party desiring
arbitration by serving written notice to the other party. Said arbitration shall
be conducted no later than 120 days following the date of said written notice,
absent the written agreement of the parties otherwise.

Partial Invalidity. If the application of any provision of this Agreement is
held invalid or unenforceable, the remaining provisions shall not be affected,
but will continue to be given full force and in effect as if the part held
invalid or unenforceable had not been included.

Acceptance. In accepting the terms and conditions reflected in this Agreement,
you represent that you have not relied on any agreement or representation, oral
or written, express or implied, that is not set forth expressly in this
Agreement. If this Agreement reflects your understanding, please sign and return
a copy to me, whereupon it shall become a binding agreement between the Company
and you.

 

Very truly yours,       Charlotte Russe Holding, Inc.       By:   /s/ Jennifer
Salopek         Jennifer Salopek         Chairman of the Board       Accepted
and Agreed To: /s/ John Goodman       11/7/08             John Goodman      
Date

 

5